Citation Nr: 1456876	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  10-24 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right eye disability, to include as secondary to sub-arachnoid hemorrhage in the frontoparietal region.


ATTORNEY FOR THE BOARD

A Gibson, Associate Counsel











INTRODUCTION

The Veteran served on active duty from October 1983 to July 1997 and from June 1999 to October 2005.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In April 2014, this matter was remanded for additional development, the purposes of which have been met.


FINDING OF FACT

It is as likely as not that elevated pressure in the right eye, diagnosed as glaucoma, with intermittent blurred vision and pain, is related to sub-arachnoid hemorrhage in the frontoparietal region.


CONCLUSION OF LAW

In resolving all doubt in the Veteran's favor, the criteria for service connection for glaucoma of the right eye have been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.310, 4.9 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Secondary service connection may be granted for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2014).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

The Veteran is currently service-connected for a sub-arachnoid hemorrhage in the frontoparietal region, which occurred in March 2008.  He asserts that he did not have problems with his right eye until this event.  

Indeed, the record does not contain any complaints of pain or vision problems in the right eye prior to March 2008.  The Veteran was noted to have complained of intermittent transient blurriness in his right eye when he was receiving treatment for his sub-arachnoid hemorrhage at the emergency room in March 2008.  In April 2008, he continued to complain of blurriness, with pain.  An ophthalmologist consult, in June 2008, did not diagnose any problems, and noted that his symptoms were only in the left eye.  In July 2008, his doctor noted that when the Veteran had a headache or increased blood pressure, the vision in his right eye went blurry.  

He was diagnosed in September 2008 with ocular hypertension of the right eye and blurred vision secondary to presbyopia.  He was noted to have "subjective visual disturbances" in the right eye, including intermittent blurriness and dimness, "with history to subarachnoid hemorrhage/aneurysm right side and HTN."  

The Veteran was diagnosed with right eye glaucoma and had a peripheral irodotomy (PI) to reduce the pressure, in May 2009.  It was noted that he had subacute angle closure in the right eye, with a significant increase in intraocular pressure and episodic symptoms.  He also had mild meibomitus of both eyes.  In June 2009, he reported that the subjective visual disturbances in the right eye had decreased and that the intermittent blurriness had essentially stopped since the PI.  

At an August 2009 VA examination to ascertain and assess the residuals of the Veteran's sub-arachnoid hemorrhage, the examiner mentioned that the Veteran's need for a PI procedure in the right eye was related to his hemorrhage.  When asked to clarify, he opined that it was as likely as not that intermittent blurred vision, pain, and increased pressure of the right eye were related to the Veteran's subarachnoid hemorrhage, which he opined was a stroke rather than a hemorrhage.  The Board finds this opinion probative.

Conversely, an October 2009 VA examiner found no pathology of the right eye.  This opinion is not probative, as the evidence of record shows right eye pathology contemporaneous to this examination.

The June 2014 VA examiner diagnosed the Veteran with narrow angle glaucoma and chronic angle closure glaucoma.  She attributed meibomitus to prescription eye drops, which the Veteran's doctor had discontinued.  She essentially opined that the Veteran's glaucoma was genetic, as it has the same diagnosis as the left eye, and because each eye has had to have the same PI procedure.  She indicated there is no known link between psychiatric illness, hypertension, sub-arachnoid hemorrhage, or migraine headaches and narrow angle glaucoma.  The Board does not find her opinion regarding glaucoma probative.  She did not provide sufficient explanatory support for her statement that there is no known relationship between hypertension and sub-arachnoid hemorrhage and his symptoms and diagnosis, which his physician suggested was possible in September 2008, and she did not address his statements that he had no problems with that eye until the hemorrhage occurred.  Further, she did not opine as to whether his service-connected left eye glaucoma caused the right eye glaucoma, nor did she opine as to whether any of his service-connected disabilities aggravated it.  

Accordingly, service connection is warranted for right eye glaucoma, with pain and intermittent blurriness, as the positive and negative evidence is in equipoise.  Service connection is not warranted for any other right eye disability.  Meibomitus has been attributed to prescription medication that has been discontinued.  Presbyopia is a congenital condition not subject to service connection 38 C.F.R. §§ 3.303(c), 4.9 (2014); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  


ORDER

Service connection for right eye glaucoma with pain and intermittent blurriness is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


